Citation Nr: 0738151	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-10 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
status post diskectomy and laminectomy.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the thoracic spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right shoulder.

4.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
December 1966, January to July 1979, and January 1981 to 
April 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for degenerative 
disc disease of the lumbar spine, assigning a 20 percent 
rating, a thoracic spine condition, assigning a 10 percent 
rating, and a right shoulder condition, assigning a 10 
percent rating, all ratings effective May 1, 2003; and denied 
service connection for a heart condition.  The claims file 
subsequently was transferred to the RO in Fort Harrison, 
Montana.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by forward flexion most 
severely limited to 50 degrees, and functional impairment due 
to pain.

2.  The laminectomy of the lumbar spine resulted in a tender 
painful surgical scar. 

3.  The veteran's thoracic spine disability is manifested by 
moderate to severe degenerative changes in the mid to upper 
thoracic spine, and mild wedging in the mid thoracic spine 
producing a mild degree of kyphosis.  

4.  The veteran's right shoulder disability is manifested by 
degenerative changes involving the acromioclavicular joint 
and hypertrophy of the distal clavicle and acromion, range of 
motion limited to 90 degrees of abduction, 130 degrees of 
flexion, and 90 degrees of internal and external rotation, 
mild neuropathy in the right hand, and functional impairment 
due to pain. 

5.  The medical evidence does not show any findings of heart 
disease in service or any time thereafter and the current 
heart to disorder is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 20 
percent for degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2007); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003); Diagnostic Codes 5242-5237 (2007).

2.  The criteria for a separate 10 evaluation for a surgical 
scar associated with the laminectomy are met.  38 U.S.C.A. § 
1155 (West 2002 and Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

3.  The criteria for an initial evaluation higher than 10 
percent for a thoracic spine disability are not met.  
38 U.S.C.A. § 1155 (West 2002 and Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5293 (effective prior to 
September 26, 2003); Diagnostic Codes 5242-5237 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent for a right shoulder disability have not been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 
(2007).

5.  Heart disease was not incurred in or aggravated by active 
service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R.  §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

During the course of this appeal, the schedular criteria for 
rating diseases and injuries of the spine were revised 
effective September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change. See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Degenerative disc disease of the lumbar spine under the 
"old" criteria

The RO granted service connection for degenerative disc 
disease of the lumbar spine status post lumbar diskectomy and 
laminectomy in August 2003, assigning a 20 percent rating 
effective May 1, 2003.  The veteran appealed this action.  He 
contends that he should receive at least a 60 percent rating.

The veteran's degenerative disc disease of the lumbar spine 
has been rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293 (effective prior to 
September 26, 2003).  Under DC 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

In order to receive a rating higher than 20 percent based on 
incapacitating episodes, the evidence must show 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
this warrants a 40 percent disability evaluation.  A 60 
percent evaluation is assigned under DC 5293 for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 26, 2003).

A June 2003 VA progress note shows the veteran reported that 
his flare-ups in back pain required a one to two hour rest 
period.  An April 2004 VA progress note shows the veteran 
reported that he required rest for flare episodes adding that 
he would be off his feet up to two days.  None of the medical 
records demonstrate any physician-prescribed bedrest due to 
the veteran's lumbar spine degenerative disc disease, 
providing evidence against this claim

Based on these findings, a rating higher than 20 percent is 
not warranted under DC 5293 (effective prior to September 26, 
2003).

Separate neurological ratings for the lumbar spine disability 
do not apply.  On VA medical records dated in June 2003 and 
April 2004, the veteran complained of radicular pain into the 
right leg and described some erectile dysfunction and bowel 
and bladder problems.  A VA electromiographic study of the 
right lower extremity in July 2003 was normal, however, 
revealing no evidence of neuropathy, plexopathy, 
radiculopathy, or myopathy, providing objective evidence 
against this claim  

To the extent the veteran has disabilities associated with 
the aforementioned complaints, it is found that these are not 
attributed to any neurological impairment in the right lower 
extremity.  Radiculopathy of the left lower extremity already 
has been separately compensated under 38 C.F.R. § 4.124a, DC 
8621 and cannot be evaluated twice.  38 C.F.R. § 4.14.  The 
Board finds that the post-service medical record, overall, 
provides evidence against the veteran's claim, outweighing 
his lay statements.         

A rating higher than 20 percent is not warranted for the 
lumbar spine under the remaining diagnostic codes in effect 
prior to September 26, 2003.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, DC 5003.  Effective prior to 
September 26, 2003, limitation of motion of the lumbar spine 
is evaluated under 38 C.F.R. § 4.71a, DC 5292.  A 20 percent 
rating is assigned for moderate limitation of motion of the 
lumbar spine.  In order to get the next higher 40 percent 
rating under DC 5292, the evidence must show severe 
limitation of motion of the lumbar spine. 

A June 2003 VA medical record shows multi-level degenerative 
changes and facet disease in the lumbosacral spine.  However, 
the medical evidence does not show severe limitation of 
motion due to degenerative arthritis.  The ranges of motion 
of the lumbar spine showed that flexion was most severely 
limited to 60 degrees as shown in records dated in June 2003 
and April 2004.  A September 2005 VA medical record noted 
that pain may limit flexion in the lumbar spine an additional 
10 degrees.  Although the rating schedule does not define 
"severe," the evidence shows that the veteran can bend his 
spine more than halfway forward past 45 degrees, which is not 
enough to be considered severe.  The veteran's extension also 
was found to be to 5 degrees in June 2003, which is only 5 
degrees less than full extension to 0 degrees.  These 
findings do not rise to the level of a 40 percent rating 
under the "old" criteria for limitation of motion due to 
degenerative arthritis.  

Effective prior to September 26, 2003, lumbosacral strain is 
evaluated under 38 C.F.R. § 4.71a, DC 5295.  A 20 percent 
rating is assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  In order to get the next 
higher 40 percent rating under DC 5295, the evidence must 
show severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The criteria for a 40 percent rating under DC 5295 are not 
met.  The medical evidence does not specifically show any 
findings of lumbar strain.  While the veteran has some marked 
limitation of motion in a forward bending position and 
osteoarthritic changes, the medical evidence does not show 
any abnormal mobility on forced motion or any positive 
Goldthwaite's sign.  

The other diagnostic codes addressing the spine prior to 
September 26, 2003 include DC 5285 for residuals of fracture 
of vertebra, DC 5286 for complete bony fixation (ankylosis) 
of the spine, and DC 5289 for ankylosis of the lumbar spine.  
These do not apply, however, as there were no fractures at 
the time of original back injury.  An April 2004 VA medical 
record notes that a mild compression fracture had developed 
in June 2003; but a neck brace was not required as noted 
under the criteria for a 60 percent evaluation under DC 5285.  
The veteran only wore a back brace for heavy lifting and not 
activities of daily lifting as reported in June 2003.  DC 
5285 allows for the spine otherwise to be rated based on 
limitation of motion or muscle spasm, adding a 10 percent for 
demonstrable deformity of the vertebral body.  As noted, 
however, a rating higher than 20 percent is not warranted for 
limitation of motion and there is no medical evidence of 
muscle spasm and/or deformity in the spine.  

The medical evidence also does not show any complete bony 
fixation or ankylosis of the lumbar spine.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  VA 
chiropractor records dated from October 2005 to November 2005 
note findings of joint fixation but there is no evidence that 
the veteran's lumbar spine was completely fixed or immobile, 
as demonstrated by the ranges of motion reported in the 
spine.

Degenerative disc disease of the lumbar spine under the 
"new" criteria

Effective September 26, 2003, the only change that applied to 
the rating criteria for intervertebral disc syndrome was that 
the diagnostic code was changed from DC 5293 to 5243 and Note 
(2), which allows for separate ratings for neurological 
impairment was moved to Note (1) under the revised criteria 
for diseases and injuries of the spine.  Note (1) provides 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
is to be evaluated separately, under an appropriate 
diagnostic code.  As there was no substantive change to the 
rating criteria for intervertebral disc syndrome, no 
additional analysis is necessary to determine whether a 
higher rating is warranted under DC 5243. 

A General Rating Formula for Diseases and Injuries of the 
Spine also was provided effective September 26, 2003.  In 
order to get the next higher 40 percent rating under the 
General Rating Formula, the evidence must show unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is assigned 
for unfavorable ankylosis of the entire spine.  The above 
rating criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The medical evidence after September 26, 2003 does not show 
that a rating higher than 20 percent is warranted under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Flexion was most severely limited to 50 degrees with 
pain as reported in September 2005.  None of the medical 
evidence shows ankylosis of the lumbar spine.  

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has significant complaints of functional 
impairment due to pain.  However, this already has been 
considered by the 20 percent rating assigned for degenerative 
disc disease under DC 5293.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

It is important for the veteran to understand that without 
consideration of pain the current evaluations could not be 
justified. 

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's degenerative disc disease of the lumbar spine 
warranted a rating higher than 20 percent.  Therefore, 
"staged ratings" are inappropriate in this case.

The preponderance of the evidence is against a rating in 
excess of 20 percent for the lumbar spine disability; there 
is no doubt to be resolved.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Lumbar spine surgical scar

A separate rating for the surgical scar associated with the 
laminectomy applies under 38 C.F.R. § 4.118.  A June 2003 VA 
medical record notes the veteran had a laminectomy done in 
April 2003 and that a 9-cm linear scar on the low back was 
slightly tender to palpation.  Under 38 C.F.R. § 4.118, DC 
7804 a superficial scar painful on examination warrants a 10 
percent rating.  

Therefore, a 10 percent rating is warranted.  A rating higher 
than 10 percent does not apply as the evidence does not show 
the scar is deep or exceeds an area greater than 39 sq. cm. 
under DC 7801.

By January 2005, the scar was reportedly healed.  A January 
5, 2005 VA medical record shows there was no tenderness to 
the old lumbar surgical scar.  Accordingly, a noncompensable 
rating may be warranted for the scar from January 5, 2005 and 
thereafter.  However, this issue must be addressed by the RO 
in the first instance. 

The effective date of the award of the 10 percent evaluation 
for the scar (when it begins and when it should be reduced, 
if found by the evidence of record) is not before the Board 
at this time.  The Board in this case simply finds that a 10 
percent evaluation for the veteran's scar was warranted.  
Whether a compensable evaluation for this disorder is 
currently warranted is not before the Board at this time. 

Thoracic spine disability 

The RO granted service connection for a thoracic spine 
disability in August 2003 assigning a 10 percent evaluation 
effective May 1, 2003.  The veteran appeals this action.

The veteran's thoracic spine disability is rated as 10 
percent disabling under 38 C.F.R. § 4.71a, DC's 5293 for 
intervertebral disc syndrome (effective prior to September 
26, 2003) and DC 5003 for degenerative arthritis.  None of 
the medical records show any degenerative disc disease in the 
thoracic spine.  A January 2005 VA magnetic resonance imaging 
(MRI) report specifically shows the thoracic spine from T10-
11 to T11-12 had normal appearing discs.  Therefore, an 
evaluation under the rating criteria for intervertebral disc 
syndrome (DC 5293) does not apply.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, DC 5003.  A June 2003 VA x-ray 
examination report shows degenerative changes and anterior 
osteophytes seen off of T11 and 12.  An April 2004 VA 
addendum to this report notes moderate to severe degenerative 
changes seen in the mid to upper thoracic spine with mild 
wedging in the mid thoracic spine producing a mild degree of 
kyphosis.  

Effective prior to September 26, 2003, limitation of motion 
of the thoracic spine is evaluated under 38 C.F.R. § 4.71a, 
DC 5291 (dorsal spine).  Ten percent is the highest rating 
permitted under this diagnostic code.  

None of the remaining diagnostic codes in effect prior to 
September 26, 2003 apply.  The evidence does not show any 
residuals of a fractured vertebra of the thoracic spine under 
DC 5285.  An April 2004 VA x-ray examination report shows 
partial compression fractures in the thoracic spine; but the 
criteria under DC 5285 still are inapplicable.  Specifically, 
there are no findings of use of a neck brace, abnormal 
mobility, muscle spasm, or demonstrable deformity in the 
thoracic spine; and any limitation of motion does not warrant 
a rating higher than 10 percent.  The evidence also does not 
show complete bony fixation of the thoracic spine under DC 
5286 or ankylosis of the thoracic spine under DC 5288.

Effective September 26, 2003, the thoracic and lumbar spine 
disabilities were combined and rated as one single disability 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  Therefore, analysis of a separate disability 
rating for the thoracic spine is not warranted for this time 
frame.    

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has significant complaints of functional 
impairment due to pain.  However, this already has been 
considered by the 10 percent rating assigned for thoracic 
spine disability under DC's 5003-5293.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's thoracic spine disability warranted a rating 
higher than 10 percent.  Therefore, "staged ratings" are 
inappropriate in this case.

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for the thoracic spine; there is no 
doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. at 
57-58.



Right shoulder disability

The RO granted service connection for a right shoulder 
condition in August 2003 assigning a 10 percent evaluation 
effective May 1, 2003.  The veteran appeals this action.

The veteran's right shoulder disability is evaluated under 38 
C.F.R. § 4.71a, DC 5203 for impairment of the clavicle or 
scapula.  Malunion of the clavicle or scapula on the minor or 
major side warrants a 10 percent rating or is rated based on 
impairment of function of contiguous joint.  Nonunion of the 
clavicle or scapula without loose movement on the minor or 
major side also warrants a 10 percent rating.  In order to 
get the next higher 20 percent rating, the evidence must show 
nonunion of the clavicle or scapula with loose movement, or 
dislocation of the clavicle or scapula on the minor or major 
side. 

A June 2003 VA medical record shows right shoulder strain due 
to hyperextension injury.  X-rays of the right shoulder 
revealed degenerative changes involving the acromioclavicular 
joint.  The examiner did not see tendonitis.  There was 
hypertrophy of the distal clavicle and acromion.  There was 
no widening.  The humeral head was in a normal anatomic 
position within the glenoid fossa.  The remainder of the 
examination was unremarkable.  An April 2004 VA medical 
record shows no objective findings of instability, 
dislocation, or subluxation.  These findings do not support 
the criteria for a 20 percent rating under DC 5203.

DC 5202 for other impairment of the humerus allows for a 20 
percent rating for malunion of the humerus with moderate 
deformity on the minor or major side.  As noted by the x-ray 
findings, however, the right shoulder does not show any 
malunion.  For this reason, DC 5202 also is inapplicable.

Under DC 5201, a 20 percent rating is assigned for limitation 
of motion of the arm at shoulder level.  A 20 percent rating 
also is assigned for limitation of motion of the minor arm to 
midway between side and shoulder level.  A 30 percent rating 
is assigned for limitation of motion of the major arm to 
midway between side and shoulder level. DC 5201.  Normal 
range of motion of the shoulder is considered to be flexion 
and abduction from 0 to 180 degrees; and external and 
internal rotation from 0 to 90 degrees.  See 38 C.F.R. § 
4.71a, Plate I.

A June 2003 VA progress note shows right shoulder abduction 
to 90 degrees with complaints of deltoid muscle pain, and 
forward flexion to 130 degrees.  Internal and external 
rotation was to 90 degrees with complaints of deltoid muscle 
pain on internal rotation.  An April 2004 VA medical record 
notes that the veteran's right shoulder was the dominant 
shoulder.  A March 2005 VA medical record shows right 
shoulder forward flexion and elevation to 180 degrees and 
notes that abduction was intact.  External and internal 
rotation was to 90 degrees.  In September 2005, a VA medical 
record notes that pain, repeated use, weakness, and lack of 
endurance in the right shoulder may limit joint function 
further but the examiner noted she would have to resort to 
speculation in order to express additional limitation.  

These findings demonstrate limitation of motion in the right 
shoulder to no less than shoulder level.  Even with any 
possible additional limitation noted in September 2005, as 
the most recent findings in 2005 showed full range of motion 
in the right shoulder, it would not be feasible that any 
additional limitation due to pain would limit the range of 
motion to half way between shoulder level and side.  
Therefore, a rating higher than 20 percent does not apply 
under DC 5201.

Once again, it is important for the veteran to understand 
that without consideration of pain the current evaluation 
could not be justified. 

The remaining diagnostic code, DC 5200, does not apply, as 
the medical findings do not show ankylosis of the 
scapulohumeral articulation under DC 5200.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  The 
veteran is shown to be able to move his right shoulder; so it 
is not immobilized or consolidated.

The veteran's representative raised the issue of claudication 
in the right shoulder in the informal hearing presentation.  
The medical records show the veteran had complaints of 
numbness in his right hand in March 2005 but do not 
specifically note any claudication associated with the right 
shoulder disability.  A May 2004 VA EMG study of the right 
upper extremity mentioned an electrophysiologically moderate 
median neuropathy in the right wrist, but no other 
superimposed neuropathy, brachial plexopathy, or myopathy, 
providing evidence against such a finding.   

The schedule of ratings for diseases of the upper radicular 
nerve group provides ratings from 20 to 70 percent for 
incomplete or complete paralysis of the upper radicular group 
(fifth and sixth cervicals).  See 38 C.F.R. § 4.124A, DC's 
8510, 8610.  The veteran's neuropathy in the right hand would 
not provide a compensable rating, however, as it does not 
rise to the level of incomplete paralysis.  The veteran only 
complained of right hand numbness while driving and reported 
that it was relieved by resting his hand.  He also complained 
of pain into the fingers, which caused him to drop things 
sometimes.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence shows complaints of 
pain in the right shoulder, aggravated by overhead lifting 
and activities such as golfing, fishing, and shoveling, and 
possible additional limitation of motion due to pain.  The 
veteran also complained of pain into the fingers, which 
caused him to drop things sometimes.  

Any functional loss related to the right shoulder, however, 
is already is contemplated by the 10 percent rating assigned 
under DC 5203.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

This is an initial rating case, and consideration has again 
been given to "staged ratings" since service connection was 
made effective (i.e., different percentage ratings for 
different periods of time).  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's right shoulder disability warranted a rating 
higher than 10 percent.  Therefore, "staged ratings" are 
inappropriate in this case.

The preponderance of the evidence is against entitlement to 
an evaluation in excess of 10 percent for the right shoulder 
disability; there is no doubt to be resolved.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Board also is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the RO discussed the criteria for 
assignment of an extraschedular evaluation for the 
disabilities at issue in a March 2004 statement of the case.  

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  An April 
2004 VA medical record notes that the veteran described 
himself as a part-time mechanic and was not presently 
employed.  While the veteran's physical disabilities in the 
back and shoulder would undoubtedly affect his employability, 
the medical evidence does not specifically show marked 
interference with employment due to these disabilities.  The 
record also does not show any frequent periods of 
hospitalization due to his back or right shoulder.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

Service connection

The veteran seeks service connection for a heart condition.  
He contends that he has an erratic heartbeat.  He already is 
service connected for hypertension; so the analysis will not 
encompass that disability.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records show that September 1985 and 
January 1989 electrocardiograms (EKG's) were normal.  The 
veteran reported that he had no heart problems.  A March 1993 
cardiovascular risk screening program was passed by the 
veteran and the EKG also was within normal limits.  A 
February 1995 medical record notes an abnormal rhythm EKG.  
Medical records dated from December 1998 to January 1999 show 
complaints of atypical chest pain and night sweats.  The EKG 
at that time was reportedly normal, however.  The assessment 
was rule out heart disease/coronary artery disease.  The 
veteran reported in January 2001 that he had no history of 
heart attack.  EKG's in November 2001 and upon retirement in 
February 2003 was normal, providing evidence against this 
claim.  

After service, a May 2003 VA outpatient treatment record 
shows the veteran had no history of stroke, myocardial 
involvement, or angina.  Due to some complaints of chest 
tightness, he visited his physician and the diagnosis was 
stress with no evidence of cardiac involvement was claimed.  
At present there was no evidence or claims of chest pains.  
His exercise tolerance was good and included the two-mile 
required U.S. Army run.  The examiner noted that there may be 
some suggestion by history of a pattern of some EKG 
abnormalities but the veteran claimed that recently they were 
normal.  On physical examination, the heart had no evidence 
of murmurs or gallops.  The pulses were normal; and there was 
no vascular abdominal bruits noted.  The examiner found no 
evidence of heart involvement.  On EKG studies, the examiner 
noted that review was normal; there was no evidence of left 
ventricular hypertrophy voltage.  The examiner determined 
that in view of a normal EKG and normal clinical history they 
would defer from obtaining an echocardiogram.  Metabolic 
equivalents calculated were greater than 10.  A June 2003 VA 
treadmill test show no ECG changes, ectopy, or chest pain.  
The test was stopped due to goal heart rate achieved.  The 
impression was negative treadmill test.

Although the record shows evidence of in-service complaints 
of chest tightness and one finding of an abnormal rhythm EKG 
in service, the medical evidence shows that the veteran does 
not have a present heart condition.  Service connection 
cannot be granted if there is no present disability.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Additionally, the service medical 
records only show one abnormal EKG; the majority of the EKG's 
were normal and there were no findings of any heart condition 
in service.

The Board must find that the service and post-service medical 
record, overall, provides evidence against this claim, 
outweighing the veteran's contentions that his has a heart 
problem at this time. 

As there is no evidence of a heart condition within one year 
after service, any presumptions under 38 C.F.R. §§ 3.307, 
3.09 do not apply.

The negative evidence in this case outweighs the positive 
evidence.  Although the veteran has argued that he has a 
heart condition related to service, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
current heart condition; nor is there any medical evidence of 
a heart condition in service.  Competent medical experts make 
this opinion and the Board is not free to substitute its own 
judgment for those of such experts.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for a heart condition; there is no doubt to 
be resolved; and service connection is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A.  § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2003, regarding the initial service 
connection claims for the back conditions, right shoulder 
condition, and heart condition.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate the claims and the relative duties 
of VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

After the RO granted service connection for the disabilities 
of the lumbar spine, thoracic spine, and right shoulder in an 
August 2003 rating decision, the veteran filed a notice of 
disagreement with the assigned ratings in September 2003.  
The RO provided the veteran with a letter addressing the 
increased rating claims in April 2004.  While the veteran was 
not provided a VA letter outlining the laws regarding degrees 
of disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the veteran was granted service connection 
and assigned evaluations and effective dates, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  
Since the service connection claim for heart disease was 
denied, any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).   As such, any defect regarding the 
content of the notice requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the back and shoulder disabilities.  A VA 
examination was not provided with respect to the service 
connection claim for a heart condition.  As discussed below, 
however, the medical evidence shows no evidence of a heart 
condition in service or anytime thereafter.  Under these 
circumstances, the VA's duty to assist doctrine does not 
require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine status post 
diskectomy and laminectomy is denied.

Entitlement to a separate 10 evaluation for a surgical scar 
associated with the laminectomy is granted. 

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the thoracic spine is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the right shoulder is denied.

Entitlement to service connection for a heart condition is 
denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


